Curia, per Dunkin, Ch.
Whether the mortgage of the 24th May, 1837, should be considered satisfied, is a question which this court do not deem it necessary to determine, nor do they regard that inquiry as necessarily involved in the pleadings.
The complainants’s equity, as they insist in their bill, was to restrain proceedings at law against them, until the proceeds of the mortgaged premises had been applied to the extinguishment of the debt secured by the mortgage of May, 1837, “ before any part of the proceeds should be applied to the Fire Loan.”
The defendants allege that it Was a condition of the Fire Loan Act, that the mortgage to secufe that, should have precedence of the other mortgage, and that sucii was the agreement of the complainants.
In the view which the Chancellor took of the testimony, this agreement was fully established; and from his conclusion on that matter, no appeal has been taken.
This disposed of the complainants’s claim to the interference of this court, and the decree is affirmed.
Johnson and Harper, Chancellors, concurred!
Johnston, Ch., absent from indisposition!